Citation Nr: 1604155	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a temporary total evaluation due to convalescence for lumbar spine surgery.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from August 1968 to January 1972, and additional reserve service until January 1994.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appealed from determinations in these decisions, and perfected his appeals to the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC, in January 2014.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of a low back disorder did not become chronic during active service, nor have they been continuous since separation from service, and no current low back disorder is related to service.

2.  Service connection has not been established for any disability of the low back.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for a temporary total disability evaluation for convalescence following low back surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran's principle claim of entitlement to service connection is for a low back disorder.  He asserts that he injured his back during active service either jumping from a helicopter during a combat mission, or when jumping from the back of a truck.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Following his active duty, the Veteran had more than twenty years of reserve duty.  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  The Veteran has not asserted, and the evidence does not otherwise suggest, that either of the claimed disorders had their onset during a period of reserve duty, the thus the Board's focus is on the period of active duty between 1968 and 1972.

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Low Back Disorder

During his January 2014 hearing, the Veteran testified that he stopped working in 2007 due to "back problems," but that he had "always had a back problem because [he] hurt [his] back in the military."  Initially he injured his back when jumping out of a Chinook helicopter and "jammed [his] back and [his] rucksack up on it," after which his leg began to go numb and his back began to hurt.  He reinjured his back jumping from a truck while at Fort Polk.  As an initial matter, the Veteran's assertions that he experienced back pain after jumping for a helicopter, and again from a truck, are admissible to the extent that these are events capable of lay observation.  Nonetheless, linking low back symptoms with the onset of a low back pathology three decades later is a complex medical determination well beyond the scope of the Veteran's expertise.

Service treatment records confirm that in December 1969, he fell from a truck and injured his left hip; he was diagnosed with a muscle strain and placed on a physical profile.  While there are some orthopedic complaints, none are referable to the back and on separation examination in December 1971, the spine was normal - though there was evidence of a torn medial meniscus in the right knee.

As indicated, the Veteran has asserted that after injuring his back during active duty, low back symptom have been continuous and ongoing.  However, on examinations in November 1977, September 1980, May 1986, and January 1994, the spine was normal and in 1977 and 1980 he affirmatively denied any history of recurrent back pain.  Based on the forgoing, the Board finds that the Veteran injured his back - as reported - twice during service.  However, while such injuries resulted in low back symptoms, there was no clinical pathology, associated diagnosis, or ongoing symptoms.  Furthermore, repeated examination since that time has confirmed that symptoms have not been continuous since separation from active duty. 

In December 1997, on report of low back pain, radiographic imaging showed there to be no fracture or subluxation, intervertebral disc spaces in the spine were maintained in height, and facet joints and sacroiliac joints were normal.  There was a small amount of degenerative "lipping" along the T12-L1 and L2 vertebral endplates, but "otherwise the exam is normal."  One month later, in January 1998, the Veteran clarified that pain had been ongoing for nine months.  Magnetic resonance imaging (MRI) in February showed mild degenerative disc disease and mild bulging annulus at L4-5 and L5-S1.

In October 2001 the Veteran reported a two month history of discomfort in the low back and groin with no known injury.  X-ray images revealed a lumbar muscular strain.  In September 2004 new images were taken and compared with those from October 2001.  The diagnoses included right paracentral herniation at L4-5, small central disc protrusion at L5-S1, facet hypertrophy at all levels of the spine, and degenerative disc disease - most prominent at L5-S1 and to a lesser extent at L1-2. 

Treatment records indicate ongoing treatment for low back pain, and in August 2007 the Veteran endorsed midline lumbosacral pain, and that the pain had its onset 10 years prior "when he was cutting grass and bent down, and heard a little pop."

The RO decision on appeal was issued in February 2008, and in March 2008 a VA treatment record indicates the Veteran's first report of low back pain since leaving the Army, and that for last 15 years the pain had been shooting and involved both legs with occasional numbness in the pelvis and feet.  The next month, the Veteran reported an 18 year history of low back and bilateral leg pain, and that he had injured his back "in [the] early 90s when he [was] in [the] military."  Pain had been constant since that time, gradually becoming worse.

In a January 2014 letter, a private physician indicated that she had been treating the Veteran since January 1998, and that "[h]e developed back pain which has been persistent since 1998."  The doctor concluded that it was her "strong medical opinion that the severe arthritis in [the Veteran's] back is directly connected to his military service."  The Board finds the private opinion to be of limited probative value.  Specifically, while helpful that the physician who rendered the opinion had been treating the Veteran for more than 15 years, it is unclear what - if any - contemporaneous evidence she reviewed before concluding that a current spine disorder was related to service.  Additionally, the opinion was offered without any explanation or rational, and in order to carry weight a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the Board finds the opinion to be of limited probative value.

In contrast, the conclusion of a VA examiner in July 2015 is of great probative weight.  The examiner began by performing a complete physical evaluation, including review of radiographic evidence which confirmed the current diagnosis of degenerative arthritis of the spine.  During the examination, lay statements from the Veteran were taken and the complete claims file was reviewed.  The examiner concluded that the current low back disorder was less likely than not incurred in, or caused by, service.  In so concluding, the examiner accepted that in-service duties had included physically demanding activities such as "jumping from helicopters," but noted that there was simply no evidence that he had "sustained an injury from these activities significant enough to expect longstanding health consequences."  He went on to recognize repeated post-service evaluations in which the spine was normal, and noted that "degenerative arthritis of the lumbar spine is very common in middle age even in the absence of injury."

Not only did the VA examiner have the benefit of reviewing relevant in-service and post-service treatment history, by stating that the Veteran had not "sustained an injury . . . significant enough to expect longstanding health consequences," he implicitly recognized that some low back symptoms had manifest during service, but that the specific injuries associated with such symptoms were not of the type which would be related to the Veteran's subsequent low back disorders.

Based on the foregoing, the Board finds that the Veteran does not have a current low back disorder which is related to service.  Although he has endorsed continuous symptoms since onset, the Veteran's own reports of symptoms have been highly inconsistent; sometimes claiming ongoing symptoms, and at other times endorsing an onset of the current symptoms in 1997 - 25 years after separation from active duty.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Temporary Total Evaluation

In June 2011, the Veteran underwent a lumbar laminectomy of L4-5 and L5-S1, and he has since sought a temporary total disability rating (i.e., 100 percent) for the surgery and his convalescent period thereafter under 38 C.F.R. § 4.30 (2015).  Such a rating may only be granted when the treatment was for a service-connected disability.  Because service connection for a low back disorder has not been established, a temporary total evaluation cannot be granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran April 2007 and October 2011, prior to the initial adjudication of the claims on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims including evidence of current diagnoses, and missing evidence referable to medical treatment.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as identified records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in July 2015 during which the same examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in March 2014 the Board remanded the issues of service connection for a low back disorder for additional development, including completion of VA examinations on the matters of etiology of the claimed disorders.  Since that time, in July 2015 a VA examination was completed, which as responsive to the questions asked by the Board.  Therefore, the Board finds that the RO substantially complied with the March 2014 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a low back disorder is denied.

Entitlement to a temporary total evaluation for treatment of a nonservice-connected low back disorder is denied.


REMAND

Service Connection for Hypertension

The Veteran has been diagnosed with hypertension and although his principle contention is that hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD), he has also asserted that the disorder began during service - service which included exposure to herbicides while serving in the Republic of Vietnam.  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  However, the National Academy of Sciences (NAS) have concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

In June 2015 the Veteran underwent a VA examination in which the examiner commented that the diagnosis of hypertension was not related to service-connected PTSD, but did not address the matter of whether hypertension may have been related to herbicide exposure.  Given the NAS 2006 and 2008 updates, the Board finds that the June 2015 examiner's opinion was insufficient, and a new opinion must be solicited.

Accordingly, the case is REMANDED for the following action:

1.  Contact that the same examiner who conducted the Veteran's June 2015 hypertension examination, or, if that examiner is unavailable, a similarly qualified professional.  The examiner is to review the Veteran's complete claims file, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to service.

In answering the question, the examiner must directly address the NAS report titled Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  Specifically, the examiner should discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors.

2.  After completing all indicated development, readjudicate the claim of service connection for hypertension in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


